Citation Nr: 1218427	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include secondary to a service-connected disability.

2.  Entitlement to an extraschedular rating for residuals of septoplasty and Caldwell-Luc procedures, with right maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to September 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Board granted entitlement to service connection for a lung disorder and remanded the remaining claims for further development.

Although the Veteran has not claimed that the diabetes mellitus was incurred in active service, the RO in the June 2006 rating decision considered the claim on a direct service connection basis.  Therefore, the issues are as stated on the title page.

As noted by the Board in its January 2011 remand and by the Appeals Management Center in a February 2012 memorandum, the issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for allergic rhinitis has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Diabetes mellitus was not demonstrated in-service, it was not compensably disabling within a year of separation from active duty, and there is no competent and credible evidence of a nexus between diabetes mellitus and service, to include a service-connected disability.

2.  The Veteran has been assigned the maximum schedular rating for residuals of septoplasty and Caldwell-Luc procedures with right maxillary sinusitis.

3.  The evidence in this case preponderates against finding such an exceptional disability picture that the assigned schedular evaluation for residuals of septoplasty and Caldwell-Luc procedures, with right maxillary sinusitis, is inadequate.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for an increased disability rating for residuals of septoplasty and Caldwell-Luc procedures with right maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6513 (2011).

3.  The criteria to refer the issue of entitlement to an increased rating for residuals of septoplasty and Caldwell-Luc procedures with right maxillary sinusitis for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2005, March and April 2006, August 2008, and January 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date, and in the January 2011 remand, the Board advised the Veteran to submit medical evidence showing that his diabetes mellitus is related to sinusitis or his lung disorder.  The claims were readjudicated in a February 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained service treatment records, some VA treatment records, and Social Security Administration records with those records being printed from the CD-ROM from that agency pursuant to the January 2011 remand.  VA afforded the appellant two VA respiratory examinations, to include an optional one in April 2011 pursuant to the January 2011 remand.  As for the appellant's Privacy Act request, a January 2011 VA e-mail shows that the claimant had withdrawn his Privacy Act request.  The Veteran submitted private treatment records.

The April 2011 VA examiner reviewed recent VA treatment records that have not been associated with the Veteran's claims file.  After reviewing those records and taking a history from the appellant, the examiner described the appellant's sinusitis symptomatology in great detail and rendered an opinion on the level of its severity.  Thus, there is no indication that these records would reveal additional relevant evidence regarding the sinusitis symptomatology and level of its severity.  There is also no evidence or suggestion that these records contain any competent medical evidence linking the diabetes mellitus to a service-connected disability.  Therefore, a remand to obtain additional VA treatment records is unnecessary.

In January 2011 correspondence VA asked the Veteran to contact Dr. Becker and secure a written statement that his diabetes mellitus could have been caused by extensive antibiotic drug use.  As noted above, the Board also advised the Veteran to submit medical evidence showing that his diabetes mellitus is related to sinusitis or his lung disorder.  The appellant did not respond to the correspondence, much less submit a statement from Dr. Becker or any other medical professional relating his diabetes mellitus to either sinusitis or his lung disorder.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining any private medical opinions.

VA did not provide the Veteran with an examination or medical opinion in connection with his claim of entitlement to service connection for diabetes mellitus.  The Board finds that an examination was not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Admittedly, the threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claim.  In this respect, the service treatment records do not show diabetes mellitus, and the competent medical evidence of record does not show a diagnosis of diabetes mellitus until years after the Veteran's separation from active duty.  Finally, there is no competent evidence linking diabetes to either service or a service connected disorder.  In light of the lack of competent medical evidence showing that either diabetes mellitus or signs and symptoms of that disability may be directly associated with active service, there is no reason for VA to obtain an opinion in connection with this theory of entitlement.  

The appellant has not presented any competent evidence that diabetes mellitus is related to a service-connected disability.  The medical article submitted by the appellant was not accompanied by the opinion of any competent health care provider, such as Dr. Becker, linking his diabetes mellitus to his antibiotic treatment for sinusitis.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  In the absence of medical evidence showing the diabetes mellitus was caused or aggravated by a service-connected disability, VA does not have to obtain a medical opinion addressing such a theory of entitlement.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Entitlement to service connection for diabetes mellitus, to include secondary to a service-connected disability

Governing law and regulations regarding service connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all service treatment records, all VA and private treatment records, the Social Security Administration records, and the article entitled Damage and disorders caused by quinolone antibiotics (cipro, levaquin, tequin, and others). These records do not include any opinion linking the appellant's diabetes mellitus to service, to include a service-connected disability.  These records do not reveal any competent evidence of diabetes mellitus during service or to a compensably disabling degree within a year of the Veteran's separation from active duty.  Significantly, no service treatment record contains a diagnosis of diabetes mellitus.  Although a February 1985 blood test showed some glucose tolerance readings above 100, diabetes mellitus was not diagnosed in service.  A July 1986 VA blood test showed that glucose was 83 and diabetes mellitus was not diagnosed.  A December 2002 private treatment record reflects that the appellant had had diabetes mellitus for two years, i.e., 15 years postservice.

With respect to the article entitled Damage and disorders caused by quinolone antibiotics (cipro, levaquin, tequin, and others), medical articles or treatises can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The medical article submitted by the appellant was not, however, accompanied by the opinion of any medical expert, such as Dr. Becker, linking his diabetes mellitus to his antibiotic treatment for sinusitis.  Wallin.

The only evidence of record supporting the claim are the statements of the Veteran.  In a December 2005 statement, the claimant alleged that a doctor told him that his diabetes mellitus was secondary to decreased physical activity caused by general fatigue and breathing problems caused by the sinusitis and the now-service-connected lung disorder.  In a May 2009 statement, the appellant asserted that Dr. Pamela Becker told him that his diabetes mellitus could have been caused by extensive use of antibiotics to treat his sinusitis.  

Determining the etiology of diabetes mellitus is not within the competency of a lay person.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Also, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

There is competent evidence that the Veteran now has diabetes mellitus; however, without competent evidence linking diabetes mellitus to service, the benefit sought on appeal cannot be granted.  The claim is denied.

Entitlement to an extraschedular rating for residuals of septoplasty and Caldwell-Luc procedures with right maxillary sinusitis

Analysis

Historically, service connection was granted for residuals of septoplasty and Caldwell-Luc procedures with right maxillary sinusitis in an October 1986 rating decision, and a 10 percent evaluation was assigned.  In a March 1997 rating decision, a 50 percent disability rating was assigned effective December 4, 1995.  On November 28, 2005, the Veteran filed his claim of entitlement to an increased rating.

Residuals of septoplasty and Caldwell-Luc procedures with right maxillary sinusitis are assigned a 50 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6513, i.e., the maximum allowable rating under that diagnostic code.  Hence, the Board will consider whether an extraschedular rating is in order.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, in this case the evidence does not show such an exceptional disability picture that the available schedular evaluation for Veteran's residuals of septoplasty and Caldwell-Luc procedures with right maxillary sinusitis is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's sinusitis with the pertinent criteria established in the rating schedule shows that the rating criteria reasonably describes his disability level and symptomatology.  The symptoms presented by the appellant's sinusitis - sinus drip, dry eyes, green purulent nasal discharge, cough, congestion, headaches, blurred vision, fever, chills, and antibiotic treatment every three months - are fully contemplated by the rating schedule.  The January 2006 VA examiner noted that the Veteran had intermittent acute exacerbations requiring antibiotic treatment.  The January 2006 examiner noted that the claimant had mild-to-moderate functional impairment with an acute exacerbation.  The April 2011 VA examiner noted that the appellant had intermittent acute sinus infections approximately every three months, resulting in significant disability, repeated antibiotic courses, and missed time from work.  That examiner described the functional impairment as being moderate in severity.  Simply put, there is no evidence the disability picture presented by this disorder is exceptional when compared to other veterans with a similar disorder.  Thus, the Board finds no evidence warranting referral for extraschedular consideration.  Thun.

The claims are denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, to include secondary to service-connected disabilities, is denied.

Entitlement to an extraschedular rating for residuals of septoplasty and Caldwell-Luc procedures with right maxillary sinusitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


